 

ay

SN HN WN

10
lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA ©

UNITED STATES OF AMERICA, CASE NO. 1:19-CR-177-LJO-SKO
' Plaintiff,
ORDER UNSEALING INDICTMENT

Vv.

(1) JOEL JUAREZ (aka JOEL JUAREZ-
LOPEZ, aka WUILBER LOPEZ-
RODRIGUEZ, aka WILBERT LOPEZ-
RODRIGUEZ), (2) DELFINA LEON FELIX,
(3) ERICK LOPEZ, and .
(4) CHARLEY NOEL LEON-MACHADO,

 

Defendants.

Based on the application of the United States, IT IS ORDERED that the Indictment filed in the

above-entitled case shall be unsealed.

   

Dated: November 20, 2019

 

   

Honoyabfe Stanlé&_A_-Boon
TED STATES MAGISTRATE JUDGE

 
 

MOTION TO UNSEAL

 

 
